Order entered September 24, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01058-CV

                SHARON D. LEWIS AND ALL OTHER OCCUPANTS OF
               608 MULBERRY LANE, DE SOTO, TEXAS 75115, Appellant

                                                V.

                               AH4R1 TX DFW, LLC, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-01305-C

                                            ORDER
       On August 19, 2013, this Court granted appellant’s unopposed motion to release funds
held as bond. We ordered John Warren, Dallas County Clerk, to release to Sharon Lewis the
$3,300.00 held in the registry of the court less any required fees and/or costs and to provide this
Court with written verification of compliance by September 3, 2013. As of today’s date, the
Court has not received the written verification of compliance.
       Accordingly, we again ORDER John Warren, Dallas County Clerk, to file with this
Court, ON OR BEFORE OCTOBER 4, 2013, written verification of compliance with this
Court’s August 19, 2013 order.
       We DIRECT the Clerk of this Court to send a copy of this order by electronic
transmission to John Warren and all counsel of record.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE